     Case 2:19-cv-02044-TLN-CKD Document 19 Filed 04/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PETER STROJNIK, SR.,                               No. 2:19–cv–2044–TLN–CKD (PS)

12                       Plaintiff,

13            v.                                         ORDER TO SHOW CAUSE
14    SACRAMENTO HOTEL, LLC,

15                       Defendant.

16

17

18          Plaintiff filed this action against defendant Sacramento Hotel, LLC, on October 11, 2019.

19   Thereafter, in an order filed on October 15, 2019, plaintiff was notified that failure to comply

20   with the Federal Rules of Civil Procedure, the Local Rules of Practice or orders of this court

21   could result in dismissal of this action. Plaintiff was further notified that even parties without

22   counsel would be expected to comply with the procedural rules.

23          On January 28, 2020, at plaintiff’s request, the clerk’s office entered a default against

24   defendant Sacramento Hotel. (ECF No. 6.) On November 12, 2020, the court ordered plaintiff to

25   either proceed with a motion for default judgment against defendant or file a notice of dismissal

26   of this action. Plaintiff filed a motion for default judgment on December 21, 2020. (ECF No. 11.)

27          On December 23, 2020, the court issued a minute order stating the court was in receipt of

28   plaintiff’s motion for default judgment, but that the motion was defective because it did not
                                                         1
     Case 2:19-cv-02044-TLN-CKD Document 19 Filed 04/22/21 Page 2 of 2


 1   comply with Local Rule 230(b). Local Rule 230(b) requires all motions to be noticed on the

 2   motion calendar of the assigned Judge or Magistrate Judge no later than 28 days after service and

 3   filing of the motion.

 4                     Motions defectively noticed shall be filed, but not set for hearing; the
                       Clerk shall immediately notify the moving party of the defective
 5                     notice and of the next available dates and times for proper notice, and
                       the moving party shall file and serve a new notice of motion setting
 6                     forth a proper time and date. See L.R. 135.
 7   Local Rule 230(b).

 8            The court’s December 23, 2020 minute order notified plaintiff that his motion for default

 9   judgment was defective as filed and must be noticed in compliance with Local Rule 230(b). The

10   minute order notified plaintiff that civil law and motion calendars take place on Wednesdays at

11   10:00 AM. More than three months have gone by and plaintiff has not filed a notice of motion

12   setting forth a proper time and date for the hearing of his motion for default judgment.

13            For these reasons, IT IS ORDERED THAT plaintiff shall show cause, in writing and

14   within 21 days, why his motion for default judgment should not be stricken for failure to comply

15   with Local Rule 230 and why this case should not be dismissed for failure to prosecute and failure

16   to comply with the court’s orders and the local rules. Plaintiff is warned that failure to respond to

17   this order may result in the imposition of sanctions, including dismissal of plaintiff’s claims

18   against defendant.

19   Dated: April 22, 2021
                                                         _____________________________________
20
                                                         CAROLYN K. DELANEY
21                                                       UNITED STATES MAGISTRATE JUDGE

22

23   8.stroj2041.osc.LR230

24

25

26

27

28
                                                           2
